    Case: 1:19-cv-07139 Document #: 38 Filed: 07/31/20 Page 1 of 2 PageID #:112




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HERMINIA DOLEMBA                              )
on behalf of plaintiff and all others         )
similarly situated,                           )
                                              )      19 C 7139
                       Plaintiff,             )
                                              )      Judge Blakey
               v.                             )      Magistrate Judge Gilbert
                                              )
CHAMPION ROOFING, LLC,                        )
                                              )
                       Defendant.             )

                                    JOINT STATUS REPORT

       Plaintiff Herminia Dolemba, and Defendant Champion Roofing, LLC, by and through

their respective counsel, respectfully submit this Joint Status Report pursuant to the Court’s July

8, 2020 order (Dkt. No. 35), and state that the parties have reached an agreement to resolve this

matter on a class basis. Plaintiff anticipates filing a motion for preliminary approval by

September 11, 2020.


Respectfully submitted,


 s/ Heather Kolbus                                           s/ Peter M. Spingola (w/ consent)
Daniel A. Edelman                                            Peter M. Spingola
Heather Kolbus                                               CHAPMAN SPINGOLA, LLP
EDELMAN, COMBS, LATTURNER                                    190 S. LaSalle Street, Suite 3850
        & GOODWIN, LLC                                       Chicago, IL 60603
20 S. Clark Street, Suite 1500                               (312) 630-9202
Chicago, IL 60603
(312) 739-4200




                                                     1
    Case: 1:19-cv-07139 Document #: 38 Filed: 07/31/20 Page 2 of 2 PageID #:113




                                CERTIFICATE OF SERVICE


        I, Heather Kolbus, hereby certify that on July 31, 2020, I caused a true and accurate copy
of the foregoing document to be filed via the Court’s CM/ECF system which caused notice via
email to be sent to the following:

       Peter M. Spingola - pspingola@chapmanspingola.com
       CHAPMAN SPINGOLA, LLP
       190 S. LaSalle, Suite 3850
       Chicago, IL 60603


                                                     s/ Heather Kolbus
                                                     Heather Kolbus


Daniel A. Edelman
Cathleen M. Combs
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200




                                                    2
